

116 S4386 IS: Substance Regulation and Safety Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4386IN THE SENATE OF THE UNITED STATESJuly 30, 2020Ms. Smith introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo decriminalize and deschedule cannabis, to provide for the regulation of cannabis and cannabis products to protect public health and safety, and for other purposes.1.Short titleThis Act may be cited as the Substance Regulation and Safety Act of 2020.2.Decriminalization of cannabis(a)Cannabis removed from schedule of controlled substances(1)Removal in statuteSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended—(A)by striking (10) Marihuana.; and(B)by striking (17) Tetrahydrocannabinols, except for tetrahydrocannabinols in hemp (as defined under section 297A of the Agricultural Marketing Act of 1946)..(2)Removal from schedule(A)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall finalize a rulemaking under section 201(a)(2) of the Controlled Substances Act (21 U.S.C. 811(a)(2)) removing marihuana and tetrahydrocannabinols from the schedules of controlled substances.(B)Drugs do not meet requirementsMarihuana and tetrahydrocannabinols shall each be deemed to be a drug or other substance that does not meet the requirements for inclusion in any schedule under the Controlled Substances Act (21 U.S.C. 801 et seq.).(C)Effective dateThe rulemaking under subparagraph (A) shall be considered to have taken effect as of the date of enactment of this Act for purposes of any offense committed, case pending, or conviction entered, and in the case of a juvenile, any offense committed, case pending, or adjudication of juvenile delinquency entered, before, on, or after the date of enactment of this Act.(b)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—(1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;(2)in section 401(b) (21 U.S.C. 841(b))—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking clause (vii); and(III)by redesignating clause (viii) as clause (vii);(ii)in subparagraph (B)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking clause (vii); and(III)by redesignating clause (viii) as clause (vii);(iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);(iv)by striking subparagraph (D);(v)by redesignating subparagraph (E) as subparagraph (D); and(vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);(B)by striking paragraph (4); and(C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;(4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,;(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;(6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;(7)in section 422(d) (21 U.S.C. 863(d))—(A)in the matter preceding paragraph (1), by striking marijuana,; and(B)in paragraph (5), by striking , such as a marihuana cigarette,; and(8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).(c)Other conforming amendments(1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended—(A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other;(B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and(C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other.(2)Interception of communicationsSection 2516 of title 18, United States Code, is amended—(A)in subsection (1)(e), by striking , marihuana,; and(B)in subsection (2), by striking , marihuana.(d)RetroactivityThe amendments made by this section to the Controlled Substances Act (21 U.S.C. 801 et seq.) are retroactive and shall apply to any offense committed, case pending, or conviction entered, and, in the case of a juvenile, any offense committed, case pending, or adjudication of juvenile delinquency entered, before, on, or after the date of enactment of this Act.3.Regulation of cannabis products by the Food and Drug Administration(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Commissioner of Food and Drugs, shall regulate cannabis products in the same manner, and to the same extent, as the Secretary regulates tobacco products under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), including by applying all labeling and advertising requirements that apply to tobacco products under such Act to cannabis products.(b)Minimum age for purchasing cannabis(1)In generalIt shall be unlawful for any retailer to sell cannabis, or any cannabis-derived product, to any individual younger than 21 years of age.(2)EnforcementThe Secretary shall enforce paragraph (1) in the same manner, and to the same extent, as the Secretary enforces section 906(d)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)(5)).(c)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations to carry out this section.4.Federally funded research on cannabisPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 408 (42 U.S.C. 284c) the following:408A.Requirement of applications for assistance with respect to research on cannabisA national research institute or national center—(1)shall evaluate and consider an application for medical research related to cannabis or cannabis-derived substances, and the potential for youth abuse of cannabis or cannabis-derived substances, on the same basis as the institute or center would evaluate and consider any other application for medical research; and(2)shall not deny any application for assistance under this title solely on the basis of the relation of such application to cannabis or cannabis-derived substances..5.National strategy to combat youth use of cannabis(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall develop a national strategy to prevent youth use and abuse of cannabis, with specific attention to youth vaping of cannabis products.(b)Preventing racially disparate impacts(1)Consultation; recommendationsAs part of the strategy under subsection (a), not later than 100 days after the date of enactment of this Act, the Secretary shall consult with civil rights stakeholders and the heads of other Federal agencies, as appropriate, to—(A)assess whether cannabis abuse prevention strategies and policies are likely to have racially disparate impacts; and(B)obtain recommendations to prevent racially disparate impacts in such strategies and policies.(2)SummaryNot later than 1 year after the date of enactment of this Act, the Secretary shall publish a summary of the consultation conducted under paragraph (1), including—(A)a description of the process involved in such consultation;(B)enumerated recommendations obtained under paragraph (1)(B); and(C)enumerated explanations for why the Secretary has adopted or has not adopted each such recommendation.6.Department of Agriculture regulations(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall promulgate regulations, as appropriate, relating to—(1)the production of cannabis with respect to health, safety, and quality; and(2)quality control of cannabis intended for use in consumer cannabis products regulated under section 3 in accordance with the regulations developed by the Commissioner of Food and Drugs under subsection (c) of such section.(b)ConsultationIn carrying out subsection (a), the Secretary of Agriculture shall consult, as appropriate, with the Commissioner of Food and Drugs, the Secretary of Health and Human Services, and the head of any other relevant Federal agency. 7.Regulations with respect to importation and exportation of cannabis and cannabis productsNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection, in consultation (as appropriate) with the Attorney General, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency, shall prescribe regulations with respect to the importation and exportation of cannabis and cannabis products.8.Highway traffic safety research and report(a)Research(1)In generalThe Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration (referred to in this section as the Secretary), shall conduct research to identify reliable, evidence-based methods for detecting cannabis-impaired driving. (2)CoordinationIn conducting the research under paragraph (1), the Secretary shall coordinate with the heads of other Federal agencies, as appropriate.(b)Evaluation(1)In generalThe Secretary shall evaluate each method for detecting cannabis-impaired driving identified pursuant to the research conducted under subsection (a) to determine whether the method is likely to contribute to racially disparate impacts in the enforcement of traffic safety laws.(2)Consultation(A)Consultation requiredIn evaluating a method for detecting cannabis-impaired driving under paragraph (1), the Secretary shall consult with—(i)civil rights stakeholders; and(ii)the heads of other Federal agencies, as appropriate.(B)Recommendations and best practices(i)In generalThe civil rights stakeholders consulted under subparagraph (A)(i) may develop recommendations and best practices designed to prevent racially disparate impacts in the enforcement of traffic safety laws with respect to the use of any method for detecting cannabis-impaired driving.(ii)Consideration of recommendations and best practicesThe Secretary shall consider any recommendations or best practices developed under clause (i) in determining whether to adopt for purposes of any guidance issued, regulation promulgated, or grant administered by the National Highway Traffic Safety Administration a method for detecting cannabis-impaired driving identified pursuant to the research conducted under subsection (a).(iii)Public availabilityAny recommendations or best practices developed under clause (i) shall be made publicly available on the website of the National Highway Traffic Safety Administration.(c)ReportThe Secretary shall publish in the Federal Register and on the website of the National Highway Traffic Safety Administration a report describing—(1)the research conducted under subsection (a); and(2)each evaluation conducted under subsection (b), including—(A)a description of the consultation process carried out under paragraph (2) of that subsection;(B)a description of each recommendation or best practice developed by civil rights stakeholders under subparagraph (B) of that paragraph; and(C)an explanation of the reasons for adopting or not adopting for purposes of any guidance issued, regulation promulgated, or grant administered by the National Highway Traffic Safety Administration—(i)each method for detecting cannabis-impaired driving identified pursuant to the research conducted under subsection (a); and(ii)each recommendation or best practice developed by civil rights stakeholders under subsection (b)(2)(B). 